Citation Nr: 0415755	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbosacral spine, currently rated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
April 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO).  The Statement of the Case provided to 
the veteran contained holdings on several other issues.  In 
his substantive appeal to the Board the veteran stated that 
the only issue for appellate review was an increased 
evaluation for his service-connected back condition.  
Accordingly, the appeal is so limited.

In February 2004, the veteran and his spouse appeared at the 
RO and offered testimony in support of his claim at a 
videoconference hearing with the undersigned Veterans Law 
Judge sitting in Washington DC.  The transcript of the 
testimony has been associated with the veteran's claims file.  
At this hearing the issue of a total rating based on 
individual unemployability due to the service-connected back 
disorder was raised by the veteran.  This issue has not been 
developed for appellate review and is referred to the RO for 
action deemed appropriate.   


REMAND

The most recent VA examination was conducted in November 
2001.  At that time degenerative joint disease of the 
lumbosacral spine was diagnosed.  The examiner indicated that 
there was no evidence of disc disease.  Subsequent VA 
treatment records, most recently in March 2003, indicate the 
presence of disc disease of the lumbosacral spine.  A review 
of the April 2003 supplemental statement of the case 
indicates that the RO has granted service connection for 
intervertebral disc syndrome.  In view of the revised rating 
criteria for intervertebral disc syndrome, which became 
effective in September 2002, the Board is of the opinion that 
a current VA examination is warranted.

The Board also notes that subsequent to the April 2003 
supplemental statement of the case, the rating criteria for 
the evaluation of disabilities of the spine were again 
revised effective in September 2003.  The RO has not had the 
opportunity to adjudicate the veteran's claim in conjunction 
with the most recent criteria nor has the veteran been 
informed of these criteria.  Lastly, the Board notes that the 
RO in a letter dated in November 2001 and addressed to the 
West Virginia National Guard sought records identified by the 
veteran as pertinent to his claim.  A response to this letter 
does not appear to have been received by the RO.  Follow-up 
action should be undertaken by the RO.   

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
his low back from March 2003 to the 
present.  After securing any necessary 
release required, the RO should obtain 
all identified records.  The RO should 
then ensure that all relevant records of 
contemporary VA treatment or clinical 
evaluation, to include records maintained 
by the Lexington VA Medical Center, are 
associated with the veteran's claims 
file.  

3.  The RO should again contact the 
appropriate National Guard organizational 
unit and request copies of the pertinent 
medical records as identified by the 
veteran.

4.  The RO should then schedule the 
veteran for VA examination by a 
neurologist to determine the severity of 
his lumbar spine disability.  The claims 
folder must be made available to and 
reviewed by the examiners in conjunction 
with the examination.  In addition to 
nerve conduction studies and an 
electromyography any other tests deemed 
necessary should be conducted.  The 
examiner is requested to obtain a 
detailed occupational history.

The examination should include range of 
motion studies of the lumbosacral spine.  
The examiner is requested to indicate the 
normal range of motion of the lumbosacral 
spine.  The examiner should identify and 
assess any objective evidence of pain.  
The examiner should indicate whether the 
veteran has ankylosis.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups.  The examiner should 
comment on the frequency and duration of 
any associated incapacitating episodes 
resulting from this disorder during the 
past 12 months.  

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is moderate, moderately severe, or 
severe.  The examiner should render an 
opinion as to whether the intervertebral 
disc syndrome, if diagnosed, results in 
mild, moderate, severe, or pronounced 
impairment.  The examiner should indicate 
the impact the veteran's low back 
disorder has on his employment.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

5.  Thereafter, the RO the RO should re-
adjudicate the claim of entitlement to 
increased evaluations for the service-
connected low back disorder to include 
consideration of the revised rating 
criteria and all evidence received since 
the statement of the case.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, to 
include the revised rating criteria which 
became effective in September 2003, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




